Citation Nr: 1311872	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-44 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a right thumb disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for a right thumb disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran contends that his right thumb disability, an ulnar collateral ligament injury, causes him to experience a weakened grip such that he cannot lift things like coffee mugs or heavier items.  On the most recent August 2010 VA examination, he displayed normal range of motion of the thumb and full opposition of the thumb, as well as 5/5 muscle strength and no neurological deficit.  However, he has laxity of the metacarpophalangeal joint that the examiner stated could conceivably limit the Veteran's function.  The examiner could not quantitate the loss of function based upon the examination.  

In this case, the Board finds that a new and updated VA examination should be obtained.  The VA examiner should provide a thorough opinion as to the degree of functional loss of the right thumb on repetitive movement, especially with regard to any findings of weakness and lack of endurance.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his right thumb disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the VA dated since August 2010.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right thumb disability.  The claims file must be made available to and be reviewed by the examiner.

The examiner should conduct range of motion testing of the Veteran's right thumb, including opposition to the other fingers.  The examiner should address whether on repetitive motion, there is evidence of a) pain, b) weakened movement, c) excess fatigability, or d) incoordination.  If there is evidence of function loss on repetitive movement, the examiner should determine whether that functional loss results in any greater limitation in range of motion, or on flare-up.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


